DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/23/2022.  These drawings are acceptable.
Specification
The amendments to the specification are acceptable and have been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20180183912 A1) in view of Hotta (WO 2018061416 A1).
Although the rejection relies upon WO 2018061416 A1, published 04/05/2018, citations to the text are drawn from later-published English-language equivalent US 20210285831 A1.
As recited in claim 1, Lim et al Fig. 9A embodiment shows an electronic device comprising: a frame (including 611, 621, 630, and 631) forming a side surface (see right side in Fig. 9A) of the electronic device 600; at least one opening 6203 formed on (The product by process limitations in these claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear.) a certain region (see region where 6203 exists in Fig. 9A) of the side surface (see right side in Fig. 9A); a member 640 positioned on a region of an inner surface (see left surface of 631, for example) of the frame (including 611, 621, 630, and 631) adjacent to the at least one opening 6203 to fill at least a portion (see appearance of 640 filling opening 6203 in Fig. 9A) of the at least one opening 6203; and a sensor 642 attached (see attachment in Fig. 9A) to an inner surface (left surface in Fig. 9A) of the member 640 and electrically connected (see “substrate 680 (e.g., a main board)” [0162]; a person of ordinary skill in the art would understand that “a main board” includes a processor) with a processor (see 120 in Fig. 1, wherein a processor is necessarily present in all embodiments, including the Fig. 9A embodiment, regardless whether the processor of the Fig. 9A embodiment is located on main board 680 or in some other location electrically connected to main board 680 by bus 110).
As recited in independent claim 1, Lim et al Fig. 9A embodiment is silent regarding whether said member is thermoplastic.
Regarding independent claim 1: Lim et al disclose, in the Fig. 12A embodiment, “key top 11411 may be formed of … a synthetic resin material … The key top 11411 and the key base 11412 may be formed integrally as a member with one material. A member with a synthetic resin material having elasticity may be attached to a key top formed of a member with a metal material in an insert injection manner or in a form of an additional member” [0177]. It is noted by the Examiner that synthetic resin is a thermoplastic.
Moreover, the Examiner finds that a thermoplastic key was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the key of Lim et al’s Fig. 9A embodiment out of synthetic resin thermoplastic as taught by Lim et al’s Fig. 12A embodiment. The rationale is as follows: One of ordinary skill in the art would have had reason to try any one of the finite number (three) of disclosed materials disclosed by Lim et al, including the claimed material, in the absence of unexpected results due to the claimed material.
As recited in independent claim 1, in addition to the above teachings, Lim et al’s Fig. 9A embodiment is silent regarding whether at least a portion of the inner surface of the frame includes at least one protrusion protruding in a direction toward said member.
As recited in independent claim 1, Hotta’s Fig. 18A-C embodiment shows at least a portion of an inner surface (surface 75a is construed as an inner surface insofar as it is not exposed to the outside of the device) of a frame includes at least one protrusion 76b protruding in a direction (see leftward and rightward extending protrusions in Fig. 18A) toward a member (including 50 and 55 taken together).
Moreover, the Examiner finds that a protrusion was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a protrusion in the device of Lim et al as taught by Hotta. The rationale is as follows: one of ordinary skill in the art would have had reason to provide haptic feedback to the user as taught by Hotta (“As illustrated in FIG. 18B, when the slide operation is performed, the protrusions 55 of the first electrode substrate 50 come into contact with the elastic protrusions 76b at a certain stage. As a result, suppressing force acts that suppresses the movement in the direction of the slide operation. Then, as illustrated in FIG. 18C, to further continue the slide operation, it is necessary to apply force against the suppressing force by the elastic protrusions 76b. By providing predetermined elastic protrusions on the first dielectric layer 70 in this way, the load required for the slide operation can be changed in stages. Furthermore, it is possible to provide operation that can give a new operation feeling”, see [0119] of English language equivalent US 20210285831 A1). 
As recited in independent claim 16, Lim et al’s Fig. 9A embodiment shows an electronic device (“electronic device 600” [0164]) comprising: a frame (including 611, 621, 630, and 631) forming a side surface (see right side in Fig. 9A) of the electronic device 600; a member 640 positioned on at least a certain region (see region where 6203 exists in Fig. 9A) of an inner surface (see left surface of 631, for example) of the frame (including 611, 621, 630, and 631); and a sensor 642 attached to an inner surface (left surface in Fig. 9A) of the member 640 and electrically connected (see “substrate 680 (e.g., a main board)” [0162]; a person of ordinary skill in the art would understand that “a main board” includes a processor) with a processor (see 120 in Fig. 1, wherein a processor is necessarily present in all embodiments, including the Fig. 9A embodiment, regardless whether the processor of the Fig. 9A embodiment is located on main board 680 or in some other location electrically connected to main board 680 by bus 110).
As recited in independent claim 16, Lim et al Fig. 9A embodiment is silent regarding whether said member is thermoplastic.
See teachings, findings, and rationale above for independent claim 1.
As recited in independent claim 16, Lim et al are silent regarding whether at least a portion of the inner surface of the frame includes at least one protrusion protruding in a direction toward the thermoplastic member.
See teachings, findings, and rationale above for independent claim 1.
As recited in claims 2 and 18, Lim et al are silent regarding whether the thermoplastic member has a lower rigidity than the frame.
Applicant failed to timely traverse the official notice taken 02/23/2022. For this reason, the matters officially noticed (rigid frames were known in the art prior to the effective filing date) are hereby taken as admitted prior art.
Moreover, the Examiner finds that a more rigid frame was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to increase the rigidity of the frame of Lim et al so that the frame’s rigidity exceeds the rigidity of the synthetic resin thermoplastic of Lim et al. The rationale is as follows: one of ordinary skill in the art would have had reason to use a more rigid frame to achieve increased durability and to protect the electronics housed within the frame as is well known in the art. 
As recited in claim 3, Lim et al show that at least a certain region of the member is visible from outside of the electronic device through the at least one opening.
As recited in claim 3, Lim et al are silent regarding whether said member is thermoplastic.
See teachings, findings, and rationale above for independent claim 1.
As recited in claims 4 and 19, Lim et al show that the sensor 642 comprises at least one of a pressure sensor (“an exposing node 6421 of the key button assembly 640 may be physically in contact by being pressed with a specific pressure naturally to the first connection node 613” [0164], emphasis added) and a strain gauge (A strain gauge is recited only as an alternative to a pressure sensor. The limitation “at least one of a pressure sensor and a strain gauge” is met by a pressure sensor, even in the absence of a strain gauge.).
As recited in claim 5, Lim et al show that the member comprises: an inner portion of a plate shape mounted on the inner surface of the frame; an outer portion filling at least a portion of the at least one opening and seen from outside of the electronic device; and a connection portion connecting the inner portion and the outer portion.

    PNG
    media_image1.png
    746
    606
    media_image1.png
    Greyscale

[AltContent: arrow]connection portion



[AltContent: arrow]outer portion
[AltContent: arrow]



inner portion


As recited in claim 5, Lim et al are silent regarding whether said member is thermoplastic. 
See teachings, findings, and rationale above for independent claim 1.
As recited in claim 6, Lim et al show that the outer portion completely fills (see Fig. 9A) the at least one opening 6203.
As recited in claim 7, Lim et al show that at least a portion of the outer portion protrudes to the outside of the frame (see Fig. 9A, which shows that the outer portion of 640 protrudes rightward to the outside of the frame).
Regarding claim 8, Lim et al are silent regarding the recited relative dimensions.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited relative dimensions predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative dimensions in the course of routine design choice, in the absence of criticality. The rationale is as follows: one of ordinary skill in the art would have had reason to shorten the outer portion in the course of succumbing to longstanding market pressure toward miniaturization. 
Regarding claim 9: It is noted by the Examiner that the boundary between the connection portion and the outer portion may be arbitrarily drawn in such as place as to satisfy the limitation “a length of the inner portion and a length of the outer portion are substantially equal.” For this reason, the Examiner concludes that the Fig. 9A embodiment meets this limitation.
As recited in claim 12, Lim et al show a display 622 mounted on or connected to the frame (including 611, 621, 630, and 631) visible from the outside through a front surface (see upper surface in Fig. 9A) of the electronic device 600; and a rear surface plate 620 mounted on or connected to the frame (including 611, 621, 630, and 631) to form a rear surface (see lower surface in Fig. 9A) of the electronic device 600.
As recited in claim 13, Lim et al are silent regarding whether the frame further comprises at least one slit formed on a region adjacent to the sensor.
As recited in claim 13, Hotta shows a slit formed on a region of a watch band adjacent to sensor 100 (see Fig. 1A).
Moreover, the Examiner finds that slits were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include slits in the device of Lim et al as taught by Hotta. The rationale is as follows: one of ordinary skill in the art would have had reason to make the device of Lim et al wearable by users having wrists with a range of circumferences as taught by Hotta (“The electronic device is, for example, a wristwatch type electronic device 10 detachable to a human body, and is a so-called wearable device”, see [0050] of English language equivalent US 20210285831 A1; a person of ordinary skill in the wearable computer art would readily understand that the purpose of the slits is watchband size adjustment to fit a user’s wrist). 
As recited in claims 14 and 20, Lim et al teach that the processor is configured to detect a user's input on the sensor, based on an output value of the sensor (“at least one processor operatively coupled to the detection circuit and the display to provide control to perform a corresponding function of the electronic device on the basis of a provided detection signal” [ABST], wherein the abstract applies to all embodiments).
As recited in claim 15, Lim et al Fig. 9A embodiment is silent regarding whether the user input comprises at least one of a touch input, a swipe input, and a squeeze input.
As recited in claim 15, Lim et al Fig. 17 embodiment shows that the user input comprises a squeeze input (“A distance between the first conductive layer 1721 and a second conductive layer 1722 is changed when the key button 1710 is pressed by more than a specific pressure, and the detection circuit 1742 may detect a change in capacitance accumulated therebetween. The processor 1743 may control the electronic device to perform a corresponding function on the basis of a detection signal provided from the detection circuit 1742” [0217], emphasis added).
Moreover, the Examiner finds that squeeze input was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to squeeze a user’s electronic device. The rationale is as follows: one of ordinary skill in the art would have had reason to apply pressure to a key button by squeezing in order to control the user’s electronic device to perform a function corresponding to the squeeze input as taught by Lim et al (“A distance between the first conductive layer 1721 and a second conductive layer 1722 is changed when the key button 1710 is pressed by more than a specific pressure, and the detection circuit 1742 may detect a change in capacitance accumulated therebetween. The processor 1743 may control the electronic device to perform a corresponding function on the basis of a detection signal provided from the detection circuit 1742” [0217], emphasis added). 
As recited in claim 17, Lim et al Fig. 9A embodiment shows that at least one surface of the member is planar (see left surface of the member in Fig. 9A).
As recited in claim 17, Lim et al Fig. 9A embodiment is silent regarding whether said member is thermoplastic.
See teachings, findings, and rationale above for independent claim 1.
As recited in claim 21, Lim et al Fig. 9A embodiment is silent regarding whether the thermoplastic member and the frame form a smooth surface.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, a smooth shape was known in the art prior to the effective filing date. See Hotta Fig. 1B, for example.
Moreover, the Examiner finds that the recited shape was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited shape in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any known shape, including the smooth shape of Hotta, as taught by Hotta (see Fig. 1B). 
As recited in claim 22, Lim et al are silent regarding whether the sensor is configured to detect a location of the thermoplastic member that receives a user touch.
Regarding the limitation “thermoplastic”: See teachings, findings, and rationale above for claim 1.
As recited in claim 22, Hotta discloses sensor 40 configured to detect a location (“sensor 100 is a pressure sensor with high sensitivity and high position resolution”, see [0062] of English language equivalent US 20210285831 A1) of a member (including 50 and 55 taken together) that receives a user touch (see user’s finger pressing a specific location in Fig. 7A).
Moreover, the Examiner finds that location detection was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include location detection in the device resulting from the combination of Lim et al with Hotta as taught by Hotta. The rationale is as follows: one of ordinary skill in the art would have had reason to empower the user to command the device resulting from the combination of Lim et al with Hotta as taught by Hotta (“controls operation of … the wristwatch type electronic device”, see [0055] of English language equivalent US 20210285831 A1). 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been thoroughly considered but are moot because said arguments are drawn to fewer than all grounds of rejection applied in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
06/05/2022